 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner attempt to cause John I.Paulding, Inc., to discriminate against any employee in violationof Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees in theexercise of the right to self-organization,to formrlabor organiza-tions, to join or assist any labor organization, to bargain collec-tively through. representatives of their own choosing, and to en-gage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any andall of such activities, except as such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a) (3) of theAct, as amended.INTERNATIONALUNION,UNITED AUTOMOBILE, AERO-SPACE,AGRicu TIIRAL IMPLEMENTWORKERS OFAMERICA (UAW), AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 899,INTERNATIONAL UNION, UNITEDAUTO-MOBILE, AEROSPACE,AGRICULTURALIMPLEMENTWORKERS OF AMERICA(UAW), AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, 02108, Telephone No.Lafayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.Hollywood Brands,Inc.andUnited Bakery&ConfectioneryWorkers Local 441-B.Case No. 15-CA-2103.April 25, 1963DECISION AND ORDEROn January 29, 1963, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-142 NLRB No. 25. HOLLYWOOD BRANDS, INC.305after,the Respondent filed exceptions to the Intermediate Reportand a supporting brief, and the General Counsel filed exceptions tothe Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings rare hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and brief, and hereby adopts the findings,' conclusions, and recom-mendationsof theTrial Examinerwiththemodifications statedbelow.2ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.The following paragraph shall be inserted after 1(a) of theRecommended Order :(b)Cease and desist from making any changes with respect torates of pay, wages, hours of employment, and other conditions ofemployment in the bargaining unit described herein, without priorconsultation with Retail,Wholesale and Department Store Union,AFL-CIO, and/or its agency subdivision, United Bakery & Confec-tionery Workers Local 441-B.2.The following paragraph shall be substituted for paragraph1(b) of the Recommended Order :1AlthoughMember Rodgers concurs in the finding that Respondent engaged in bad-faithbargaining and unlawfully granted the wage increase of July 9,1962, in violation of Sec-tion 8(a) (5), he would not find that Respondent further violated this section of the Actby refusing to furnish the Union-the bargaining agent for the Montgomery,Alabama,plant employees only-payroll information and other data pertaining to employees atRespondent's Centralia,Illinois, plant.2Respondent contends that it did not refuse to furnish the Union with "payroll Informa-tion and other pertinent data" because the Union made no such request and asked onlythat it be permitted to "look at the books" of the RespondentWe find no merit in thiscontention.The stipulated record of the meetingof April 17,1962,shows that. (1) Theunion representative asked "to look at the books to determine what the parallel wages are"at the Respondent's Centralia and Montgomery plants ; and (2)the Respondent representa-tive clearly indicated his understanding that the Union was requesting wagedata by thefollowing statement:"Let's see now,what you want.You want to look at the[Centralia]pay records...and you want to look at the[Montgomery]pay records . . . to verifythe fact that they've got the same pay°"As the record shows that the Union's requestfor wage information at both plants followed Respondent'sstatement that it would notgive its Montgomery employees a raise before one was given to its Centralia employees, wefind, contrary to the dissent on this issue,that the Union was justified in extending itsrequest to Centralia although it was tho bargaining agent for only theMontgomery em-ployeesAs it is well established that an employer must comply with union requests forwage data as part of its obligation to bargain in good faith,we agree with the TrialExaminer that the Respondent violated Section 8(a) (5) of the Act by refusing to furnishsuch data to the Union herein. SeeOates Bros., Inc.,135 NLRB 1295; andClegg AfachsneWorks,129 NLRB 1243. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.The following paragraph shall be inserted before the first para-graph of the notice :WE WILL NOT make any changes with respect to rates of pay,wages, hours of employment, and other conditions of employ-ment in the bargaining unit described herein, without prior con-sultation with Retail,Wholesale and Department Store Union,AFL-CIO, and/or its agency subdivision, United Bakery &Confectionery Workers Local 441-B.4.The following shall be substituted for the union name in thefirst paragraph of the notice :Retail,Wholesale and Department Store Union, AFL-CIO, and/orits agency subdivision, United Bakery & Confectionery Workers Local441-B.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.(herein called the Act) was heard be-fore Trial Examiner Lee J. Best at Montgomery, Alabama, on October 1, 1962,with all parties represented.Based upon a charge filed on June 6, 1962, by UnitedBakery & Confectionery Workers Local 441-B (herein called the Union or Charg-ing Party), the General Counsel of the National Labor Relations Board issued acomplaint on August 10, 1962, which was amended on August 16, 1962, alleging thatHollywood Brands, Inc. (herein called the Respondent) has engaged in and is en-gaging in unfair labor practices proscribed by Section 8(a)(1) and (5) of the Act.The principal issues litigated were whether the Respondent (1) refused to furnishpertinent information and data from its records with respect to wages paid to itsemployees; (2) unilaterally changed existing wage rates without negotiating withthe Union; and (3) refused to bargain in good faith with the Union as exclusiverepresentative of its employees in the unit found to be appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.The Respondent filed an answer to the complaint admitting allegations with re-spect to commerce, admitting that it refused a request of the Union to examine itsbooks, and admitting that certain wage increases were unilaterally put into effectunder conditions not constituting unfair labor practices within the meaning of Sec-tion 8 (a)( I) and (5) of the Act.All parties were represented by counsel, afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence pertinent to theissues involved, to present oral argument on the record, and to file written briefs withthe Trial Examiner.Oral argument and written briefs submitted by counsel forthe General Counsel and the Respondent have been given due consideration.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTHollywood Brands, Inc., is a corporation organized and existing under and pursuantto the laws of the State of Minnesota, having plants and places of business in Cen-tralia, Illinois, andMontgomery, Alabama, where it is engaged in the manufactureof candy.'The Montgomery plant of Respondent is a division of Hollywood Brands,Inc., sometimes called Hollywood Nut Products Co., and Hollywood Candy Co.1 Only employeesat the Montgomery,Alabama, plantare Involved in this proceeding. HOLLYWOOD BRANDS, INC.307During the calendar year 1961,which period is representative of all times materialherein,the Respondent in the conduct of its business operations purchased goods'and materials valued in excess of $50,000, which were shipped to its Montgomeryplant in interstate commerce from points outside the State of Alabama; and duringthe same representative period sold and shipped directly from its Montgomery,Alabama, plant to points outside that State products valued in excess of $50,000.I find, therefore, and it is admitted, that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union, AFL-CIO, and its local subdivi-sion,United Bakery & Confectionery Workers Local 441-B (herein called the Union)isa labor organization within the meaning of Section 2(5) of the Act, existing inwhole or part for the purpose of representing employeesin dealingwith employersconcerning labor disputes, grievances, and the negotiation of collective-bargainingagreementswith respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.III.THE APPROPRIATE UNITAll production, maintenance, shipping and cleaning employees of the Respond-ent'sMontgomery, Alabama, candy manufacturing plant, excluding office employees,executives, watchmen and guards, truckdrivers, salesmen, foremen, and supervisorsas defined in the Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.IV.THE UNFAIR LABOR PRACTICESA. Background informationThe headquarters or home office of the Respondent is located in Centralia,Illinois,where its principal corporate officials and board of directors reside in proximity toits parent manufacturing plant.The principal officers are President F. A. Martoccioand Executive Vice President C. R. Martoccio, who establish and control overalloperating policies for the corporation.The Montgomery, Alabama, plant (Holly-wood Nut Products Co.) was established in the early part of 1947, and placed underthe supervision of Vice President Ray Harms as general manager.On or aboutJuly 19, 1947, Executive Vice President C. R. Martoccio published a wage policyletter pertaining to the Montgomery plant, as follows:Hollywood Nut Products Co., a Division of Hollywood Brands, Inc., hasbeen in operation in the City of Montgomery for approximately six months.In the early stages of our operations, as in all new ventures, it was necessaryto assemble and train personnel for our type of work.The management ofHollywood Brands, Inc., now feels that this training period has progressed tothe point where people employed in its Montgomery Plant are able to performtheir work in a comparable manner with those people employed in its othermanufacturing plants.In keeping with the policy of Hollywood Brands, Inc., in paying comparablewages in all of its plants, many of you will find increases in wages includedwith this pay check.The rate per hour you are now making is the samehourly rate paid by Hollywood Brands, Inc., in its other candy manufacturingplants for the same work you are doing.The Company will expect you to perform work in a manner equally efficientwith its other operating units so that production in the Montgomery Plant canbe maintained on an equal basis with its other plants.Very truly yours,HOLLYWOOD BRANDS, INC.,(S)C. R. Martoccio,C. R. MARTOCCIO,Executive Vice President.B. Union representationatMontgomery plantPursuant to a representation election 2held underauspicesof the National LaborRelationsBoard on May 4, 1960, Retail, Wholesale and Department Store Union2 See Case No 15-RC-2089(not published In NLRB volumes).712-548-64-vol. 142-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas duly elected and certified on May 12, 1960, as exclusive bargaining representa-tive for all employees of the Respondent in the aforesaid appropriate unit at itsMontgomery, Alabama, plant.Thereafter the Respondent entered into a writtencollective-bargaining agreement with the Union,3 as follows:AGREEMENTIn consideration of the mutual promises hereinafter recited between Holly-wood Brands, Inc., hereinafter called the employer, and Retail, Wholesale, andDepartment Store Union Affiliated with the A.F.L.-C.I.O. or its successor, andtheUnited Baking and Confectionery Workers Union Local Number 441-B,hereinafter called the union, which, in an election held by the N.L.R.B. onMay 4, 1960, was selected by a vote of 79 for as opposed to 74 against andduly certified as the representative for the purpose of collective bargainingwith respect to rates of pay, wage and hours of employment for all employeesof the employers' Montgomery, Alabama, candy manufacturing plant who arecertified by the N.L.R.B. in the above election as the bargaining unit, said em-ployer and union agree as follows:1Any individual employee or group of employees shall have the right at anytime to present grievances to the employer.Membership or non-membership in the union shall be at the option of eachemployee without discrimination or intimidation by the employer, the union orany member thereof. Solicitation for membership in the union shall not bedone during working hours.2.The minimum wage rate shall be as follows:Male Employees-Starting pay for first 60 days________________________ $1.10 per hourAfter first 60 days_________________________________ $1.54 to$1.56 per hourFemale Production Employees-Starting pay for first 60 days________________________ $1.00 per hourAfter first 60 days_________________________________ $1.20 per hourWarehouse and Clean Up-Starting pay for first 60 days work___________________ $1.00 per hourAfter first 60 days_________________________________ $1.31 per hourMaintenance-Maintenance employees_____________________________ $1.80 per hour3.The employer shall have the exclusive right to, at all times, change, modifyor cease its operations, processes or production, in its discretion, and in theevent of such changes, modification or cessation of operations, processes orproduction, the employer shall be the sole judge of all factors involved, includ-ing (but not limited to) the efficiency, usefulness and practicability of machinery,processes, location of business and personnelThe union will not interfere inany way with the sales policies of the employer or with its source of suppliesof raw materials, equipment, supplies, power or other articles required by theemployer in its unlimited discretion.4.When work is available the regular work week shall be forty hours, betweenMonday morning and Sunday night, inclusive.All work done in excess offorty hours in any one week shall be paid for at the rate of time and one-half.The term "employee" shall mean only those employees who are certified bythe N.L.R.B. as the bargaining unit.5.The employer will allow the following paid holidays.New Year's DayThanksgiving DayMemorial Day (May 30)Christmas DayIndependence DayLabor Day3 This agreement expiredon October 15, 1961. HOLLYWOOD BRANDS, INC.309All hourly employees on the payroll shall be paid the regular rate of pay ofeight hours per day on each of the aforesaid six holidays. In addition, for anywork performed on the aforesaid six holidays, the employees shall be compen-sated at the regular rate of pay.Holidays shall be on the days nationallycelebrated.To qualify for the holiday pay, the employee must have workedhis regularly scheduled shift the day before and the day after the holiday exceptwhere the employee is then on regular vacation or on authorized leave ofabsence not exceeding one week.6.(a)The employer shall allow vacations of one week to each employee whohas had from one to five years service, and two weeks to employees with morethan five years continuous service.(b) The employer shall set the date for the vacations.(c)Vacation pay shall be equivalent of forty hours per week at the regularrate of pay.7.The direction of the work and the selection,retention,promotion and transferof employees shall lie with the employer.All employees shall observe rulesand regulationsmade bythe employer for the conduct of the plant operation.Any employeeshall perform any service at any time in the plant which he isrequired to perform and which, in the judgment of the employer he is qualifiedto perform.8.Any employee promoting, aiding, abetting or participating in any "wildcat"strike against the employer shall be immediately discharged.A "wildcat" strikewithin the meaning thereof is a strike, work stoppage, slow-down or wilfulinterruption of production without written notice by responsible officers of theunion having been given to the employer.9.No lockouts, boycotts, strikes, stoppage, slow-downs, or other such inter-ruptions of work shall be permitted by the union during the life of thisagreement.10.The employer shall provide health and accident insurance for each employeeand also furnish:(a)A one thousand dollar life insurance policy for each employee whois under the age of 65 years.(b)A five hundred dollar life insurance policy for each employee whoisover the age of 65 years.11.If during the term of this agreement, any dispute shall arise between theemployer and the union, or between the employer and an employee or em-ployees respecting the meaning or application of the provisions of this agree-ment, there shall be no strike stoppage of work, slow-down or wilful interrup-tion of production on account of such dispute but earnest effort shall be madeto settle and compose such dispute immediately and in the following manner:(a)The union or aggrieved employee or employees shall file with the em-ployer a statement in writing of the dispute within five days of the date of theoccurrence giving rise to the dispute, and an effort shall be made to solve suchdispute through negotiation and discussion between the employer and the unionor the aggrieved employee or employees.(b) If, thereafter, no settlement is agreed upon, the union may, at its option,terminate this agreement upon giving thirty days notice in writing of its in-tention to do so. Such notice shall be given by registered mail addressedto the employer at 8 Lafayette Street, Montgomery, Alabama.12.In cases of increase or decrease of forces, discharges, lay-offs, promotionsand demotions, the employer will give due regard to such factors as length ofservice, knowledge and ability.If, in the opinion of the employer, the other 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors are equal, length of service will govern.The employer shall have theright to designate a working foreman on any shift it may deem necessary.Such working foreman will not be a member of the bargaining unit during hiswork in such capacity.13.This agreement contains the whole of this agreement between the parties andthere are no other agreements, representatives or inducements not expressedherein.This agreement shall be effective as of the date hereof and shall con-tinue in force up to October 15, 1961 unless terminated sooner by the unionunder paragraph eleven hereof.IN WITNESS WHEREOF, we have hereunto set our hands and seals this 24thof April, 1961.C. Proposals for a new agreementPrior to expiration of the foregoing collective-bargaining agreement, the Unionby letter dated September 15, 1961, notified the Respondent that it desired to reopenand make changes in the contract with respect to wages, hours, and working condi-tions.By letter of October 25, 1961, the Union proposed certain changes in thecollective-bargaining agreement, and requested that the Respondent meet and negoti-ate with the Union concerning (1) an arbitration clause to be established in thecontract; (2) a seniority and better working conditions clause to be established;(3) all jobs to be classified; (4) a notice of 3 days to be posted before changingwork schedules; and (5) a substantial wage increase for all employees. In replythereto, the Respondent by its attorney, Fred Ball, Esq., on October 27, 1961, posteda letter to the Union, as follows:Mr. Harms has referred to me your letter of October 25th with referenceto proposed changes in the agreement and asking for a time next week for ameeting.If I am correct, there is no agreement in effect at the present time.Theagreement which was made earlier in the year expired on October 15, 1961.With reference to the five proposals for discussion in the meeting, it wouldonly be fair for me to tell you now that the company is not willing to agreeto any of these five items.If you want to propose a new contract for a period of one year identical withthe one which has expired, that could be done without the necessity of ameeting.I realize that it is the duty of the company to meet and negotiate and amwilling to do so, but at the same time it seems to me that it would be a wasteof your time as well as ours to meet for the purpose of discussing the fivepoints, none of which are agreeable to the company.However, if you insistupon meeting it will have to be at a date later than next week in view of thefact that Mr. Helms who, as you know, sits with me will not be available nextweek. If you want to suggest a later date I will be glad to see what we cando and let you know.The current collective-bargaining agreement expired on October 15, 1961, andthereafter the negotiating parties held three bargaining sessions on November 19,1961, January 23 and April 17, 1962, respectively, in an effort to reach a new agree-ment.The Respondent furnished a court reporter to make a complete and accuratetranscript of all proceedings therein, which was introduced in evidence by stipula-tion of the parties.At all meetings the Respondent was represented by AttorneyFred Ball and Personnel Director J. D. Helms.From the beginning of negotiations,the Respondent proposed to renew the expired contract in identical language, andconsistently refused to vary any terms or conditions thereof, except to the extent thatchanges in the Federal minimum wage law might require a restatement of minimumwage rates to employees.At the first two meetings, the chief negotiator for theUnion was Representative C. T. Daniel.With respect to the grievance procedure provided in article 11 of the old contract,Mr. Daniel proposed the submission of grievances to an impartial umpire or arbi-trator upon failure of the parties to reach an agreement.As to that proposal,Attorney Ball with finality said: "Well, I've explained to you that we are not goingto agree to some outsider coming in and making any decisions concerning our opera-tions.We're just not willing to do it, period."The Union next proposed a revisionof articles 2 and 12 of the old contract to establish more definite job classificationsand seniority provisions.This subject was postponed at request of Attorney Ballthat the Union prepare and submit a classifications list for his consideration and laterdiscussion.The Union next proposed that the contract contain a provision for HOLLYWOODBRANDS, INC.311notice to the Union before changing work schedules.Respondent contended thatitwas already giving as much notice as possible,but refused to include in the con-tract any provisions that would make any notice obligatory.The Unionnext pro-posed to include in the contract some definite and flexible rules concerning sick leavewhereby an employee would not lose seniority upon returning to work after an ex-tended period of disabling illness.With respect thereto Attorney Ball said: "I'mnot going to agree to put that into the contract,but I will talk to Mr. Harms 4 aboutitand see if something more satisfactory to the employees can be worked out."Finally the Union proposed an overall wage increase of 25 cents per hour, andAttorneyBall replied:"Well, I have already written Mr.Daniel that we were notgoing to give any pay increase."In addition thereto, Attorney Ball explained thatitwas company policy to pay the same wage rates at the Montgomery plant thatwere paid at the parent plant in Centralia,Illinois, and said."You see, that's onereason that we couldn't even think about a pay raise,because as I understand it, we dokeep the two companies on the same pay scale.Whether theyhave done it always,I don'tknow, but I know they are doing it now-at least, that'swhattheytellme."In summarizing the situation,AttorneyBall said: "Wehave workedunder a con-tract now that we have had, and it has proven to be one that has worked out allright,and I think it is good enough like it is; and I hope you all will decided to letwell-enough alone, and renew this contract and let it go."At the secondmeeting onJanuary 23,1962,most of the discussion was devoted tounsettled grievances,and the Unionpersisted in its demands for the arbitration ofgrievances,job classifications,seniority provisions,and notice before making changesinwork schedules,but theRespondent refused to make any changes whatever inthe old contract.In conclusion,AttorneyBall said: "Well,I'm just hoping thatyou will drop me a note and say `dear Mr. Ball, please rewrite the contract as to5 October,'and send it to me, and we'll get it signed up."At the thirdand final meeting for negotiationson April 17, 1962,InternationalRepresentativeJohn L.Parker appeared as chief negotiator for theUnion.At thattime the Union submitted to Respondent in writing proposals to be included in anew contract,as follows:1.It is agreed that should any charge of violation of this Agreement,chargeof discrimination, grievance or dispute arise at any time, the matter must bebrought up within five(5) days afterthe alleged occurrence.Such matter shallbe settled in the following manner:(A) Between the aggrieved employee and the foreman of the department in-volved, and if the employee is unable to settle his grievance at this point, heshall reduce it to writing;(B) Between the employee and the members of the Grievance Committeedesignatedby theUnion, and the superintendent and/or manager of the plantinvolved;(C) Between the representative of the International Union and the repre-sentative of the Employer involved;(D) In the event the dispute cannot be satisfactorily settled within ten (10)days after the matter has been brought up,then within ten(10) days it shallbe appealed to an impartial umpire to be appointed by mutual consent of theEmployer involved and the Union or, in the event the parties fail to agree, bythe Director of the Federal Mediation and Conciliation Service, Washington,D C. The decision of the umpire shall be final and binding,and to be renderedwithin ten(10) days after submission to him.The salaryand expenses incidentto the services of the umpire shall be sharedequally bythe Employer involvedand the Union.2.There shallbe no stoppageof work bythe Union or its members or lock-outsby theEmployers pending the hearing and determination of any disputeand conditions involved in the dispute shall remain the same during the hear-ing, and decision reached at any stage of the proceedings as herein providedshall be final and binding on both parties and shall not be subject to reopen-ing except by mutual agreement.3.TheGrievance Committee shall consist of not less than three(3) or morethan five (5)employees of the plant who shall serve without pay as may berequired unless meetings are called at the request of the Employer for officialacts of the Grievance Committee in which event they shall be paid by the Em-ployer involved.4. It is agreed by and between parties hereto that there will be no concertedfailure to report for work,cessation or interruption of work, slowdown,strike4General manager of the Montgomery plant. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDor picketing or lockout during the term of this Agreement or during any periodof time while negotiations are in progress between the parties hereto for thecontinuance or renewal of this Agreement.5.The parties agree as part of the consideration of this Agreement thatneither the International Union,the Local Union,nor any of its officers,agentsor members,shall be liable for damages for any of the acts set forth above,provided that the union has not authorized such acts and that the Union co-operates in getting the employees to discontinue any of such acts and resumenormal operations.6. It is recognized that the Employer has the right to take disciplinary action,including discharge,against any employee who engages in any such unauthorizedact or acts.SENIORITY1.When for any reason the employee force is increased or reduced orpromotions or demotions are made or vacancies occur,the oldest employee interms of service will be given preference for any job he is qualified to fill, andsuch employees will be given a reasonable trial period on a new job beforebeing disqualified.Qualifications under the seniority rule shall be determinedjointly by the Employer and theUnion.The oldestemployee in point ofservice shall be given preference of shifts and jobs as vacancies occur, providedthe efficiency of the operation is notretarded."Rolling" shallnot be per-mitted.When production is not running on full schedule, there shall not beany division or rotationof work and seniority shall prevail.2The lastman laid offshall be thefirstmanput back to work.It shallbe the dutyof all laid-off employeesto notify their former Employer and theUnionof any change of addressSuch Employer shall notify the Union andsaid employee of opening for laid-off employees.Suchemployee shall reportfor work within seventy-two (72) hours afternotification.Suchseniority toexpire seven(7) months afterday of lay-off.3.Any employee with the approval of his Employershall be allowed tolearn a new job in the plant in orderto qualify himself forpromotion or advance-ment in the plant, but not in any mannerwhich will hamperor retard theorderlyprocess of the plant,provided it is in the usual line of advancement.Said employee in learning a new job must learn new job under the supervisionof the employee in charge of that particularjob athis present rate of pay.4.TheEmployers agreethat they will submita complete seniority list totheUnionupon the signing of thisAgreement,and thereafter a list of newemployees and separations at intervals of not more thanfive (5)weeks.SICK LEAVEIt is agreed that an employee may need up to seven(7) months to recuperatefrom an illness or an injury.He shall maintain and accrue seniority duringhis absence.SCHEDULE AND REPORTING TIME1.Shop schedules will be posted three days in advance.No major changeswill be made in such schedules without notice except in cases of emergency.2.The Employer shall notify each employee of any change in his next re-porting time before such employee leaves for the day.3.When an employee is required to report for work,and does report forwork as scheduled,he shall receive not less than four(4) hours work at therate for the job for which he is called.The Employer may furnish other thanthe regular work done by the employee.ADDITIONAL PROPOSALSIn the paragraph under Agreement of the present contract we wish to sub-tract or delete the numbers79 and 74and all words pertaining to these twonumbers.Paragraph 3-delete: The union will not interfere in any way with the salespolicies of the employer or with its source of supplies of raw materials,equip-ment, supplies,power or other articles required by the employer in its unlimiteddiscretion.Paragraph 5-insert:The following days shall be considered as paid holidays:same holidays as in present contract.Delete the words employer will allow.We propose that if an employee is required to work on any of the above holi- HOLLYWOOD BRANDS, INC.313days,he shall be compensated at the rate of one and one-half(1½) times hirregular rate of pay.Paragraph 6-Vacations with pay shall be granted in accordance with lengthof continuous service and on the following basis:1 to 5 years service, 1 week;5 or more years service,2 weeks.Delete from this paragraph the words `shallallow' in Section(a).In section(b) delete the entire section.In rejecting all proposals made by the Union,Attorney Ball made the followingstatements:And we told Mr. Daniels at that time that all the Company was willing todo was to renew this contract that we had last year.And that's still our position.Here's a Company that's been out there a good while, and I think that mostof the employees are satisfied or they wouldn't be working there.And if wecan't get along together,well then that's just unfortunate.We are not going toturn our business over to some third party to make decisions about it.Well there just isn't any more I've got to say about it, we're just not willingto do it.No sir, we're not willing to consider.No sir.As I said,this arbitration clause, this dispute clause,that's all weare willing to do on that,we'd like to have it just like it is; and the same waywith the whole contract, I wrote you a letter and told you that we are not willingtomake any changes in the contract but you said you wanted to meet and sowe are here.But I mean,that doesn't change our position.Thisiswhat theCompany is willing to do, is to renew this contract, and that's all.Now Idon't know how many different ways I can say the same thing, but that's theCompany's position.We are willing to renew this contract for a year from it'sexpiration date and that's all we are willing to do.You might say that; I've got a closed mind so far as this contract is concerned.Just like you got a closed mind; you want to change the contract. I got aclosed mind; I want to leave it just like it is.Well, I've told you what our position is; we are willing to renew this contractand if you don't want to do that well there's no way we can force you to do it.But we're just spinning our wheels here; you're talking and I'm listening; andI'm telling you that this is what we are willing to renew.With respect to a wage increase, Attorney Ball stated:Now you understand Mr. Parker, that the wages here follow the wages at theother Company up in Illinois?Well, I know that the policy is a little unusualbut this Company pays the same wages down here that the plant in Centraliapays.When Centralia gives a raise then they give a raise down here. Inother words they keep these employees on a par although that probably ismore favorable to the southern employees because well living is not too ex-pensive in Alabama as it is in Illinois, as a rule and I think that the Companyhas from time to time raised wages in Centralia, and when they do they raisewages here.But we are not going to-raise wages here and give these employeeshere more than they give the employees in Centralia.D. Refusal to furnish payroll dataDuring the negotiationson April 17, 1962,InternationalRepresentative Parkerrequested permission to examine the payroll records of Respondent at its Centraliaplant for the purpose of comparing the wage rates at Montgomery with those at theCentralia plant.Respondent refused to comply with this request by letter ofApril 19, 1962, as follows:Re:Hollywood Brands, Inc.DEAR MR. PARKER: At our meeing on Tuesday, April 17th, you proposed awage increase.I representing the company stated that it is not willing to granta wage increase.We mentioned the fact that the employees had had a wageincrease about a year ago. It was also mentioned incidentally that it was thecompany's policy here to keep its wages in line with those paid comparable em-ployees similarly engaged at Centralia, Illinois.You then asked to see theCentralia books and records and cited theGeneral Aniline and Film Corporationcase, 124 N.L.R.B. 1917, as authority for your right to see these records. Iwas not familiar with that case and stated to you that I would look at it andsee if it supported your contention. I do not believe that the case you citeis applicable to the present situation nor does it support your request.Accord-ingly, the company declines to allow you to examine the records at Centralia. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDI believe that what you probably had in mind was the rule that where' acompany states that it is financially unable to give a wage increase that theunion then has a right to inspect the records to a certain extent in order todetermine whether the contentionis ingood faith.The company has made nosuch contention in this case.Yours very truly,FB:KBDE. TheunilateralwageincreaseAfter refusing in April 1962 to negotiate with the Union concerning any wageincrease, Attorney Fred Ball on July 9, 1962, posted a letter by registered mail tothe union representative, as follows:DEAR MR. PARKER: As you probably already know, Hollywood Brands, Inc.has a policy of giving its employees a wage increase at intervals of approxi-mately one year.It is also the policy of the company here to pay the same rates as arepaid at the Centralia plant.A 3% wage increase effective July 9, 1962, was put into effect in Centraliaand the company here plans to increase wages at this plant 3% effective July 9,1962.Although our negotiations seem to have deadlocked and it is doubtful whetherthe company is under any duty to do so, nevertheless we are notifying you ofthe company's plan and request that if you have any objection to please letme hear from you immediately, and not later than Monday, July 16, 1962,stating any grounds of objection you may have to this proposed increase.Yours very truly,The Union replied thereto by letter of July 17, 1962, as follows:DEAR MR. BALL: After returning to my office after a one (1) weeks absenceI am inreceipt of your letter of July 9, 1962 stating you were in a position togive a 3% increase in wages.We are registering our objection as of this writing, and would appreciate theopportunity to sit down with you and the company to ascertain if this is anequitable amount and in what manner this increase will be distributed.Awaiting the earliest date you have available for this meeting.I remain,Very truly yours,JOHN L. PARKER.JLP/glIn further explanation of its desire to negotiate with respect to wage increases,the Union on July 19, 1962, posted a letter to Attorney Ball, as follows:DEAR MR. BALL: Your letter of July 18, 1962, stating that I did not give youany reason for my objection to the increase you plan to give the HollywoodCandy employees, was received with awe.We have no objection to the increase as such, and are most happy that thecompany is in a position at this time to give an increase.I thought I made our position quite clear.This increase regardless of thereason is a negotiating item.We are still the bargaining representative forthese employees and as such are entitled to the right and privilege to help deter-mine in which manner this increase will be applied.If this explanation is not clear, please feel free to call me collect at FA2-7462,and Iwill be most happy to discuss this matter with you at length.If you desire a meeting as I do,then let me know which dates you will beavailable.Yours very truly,JOHN L.PARKER.JLP/hgNotwithstanding objections by the Union and its repeated requests to negotiateconcerning wage increases at the Montgomery plant,the Respondent unilaterallygranted an overall wage increase of 3 percent to employees in the appropriate uniteffective July 9, 1962.Concluding FindingsFrom the entire record in this case it is crystal clear that the Respondent enteredinto negotiations for a new contract with a predetermination to renew the expiring HOLLYWOOD BRANDS, INC.315contract in its exact terminology and language, and to make no deviation from thatposition whatever. Its attorney merely listened to proposals from the Union, andgave them no consideration.Admittedly, his mind was closed to all proposals ex-cept his own initially made to renew the expired contract for 1 year under the exactterms and conditions provided therein.All proposals made by the Union withrespect to the arbitration of unsettled grievances, seniority, job classification, sickleave, notice of changes in work schedules, wages, and other working conditionshave been found by the Board to be matters concerning which an employer is re-quired by the Act to bargain in good faith with the certified exclusive representa-tive of its employees in the appropriate unit.Although Respondent recognized theUnion as such bargaining representative in this case, it made not even a pretenseof trying to reach an agreement of any kind. It merely took the unyielding position(not a bargaining position) that the old contract was the only thing it would enterinto in the nature of a collective-bargaining agreement.By adopting such a posi-tion, I find that the Respondent refused to bargain in good faith with the certifiedexclusive representative of its employees in violation of Section 8 (a) (5) of the Act.The Respondent cannot avoid its duty to bargain collectively with the certifiedexclusive representative of employees in the appropriate unit by adopting or follow-ing a company policy with respect to wages, hours, and other terms and conditionsof employment established by higher management at its Centralia, Illinois, plant.Itmust, nevertheless, bargain in good faith with the Union with respect to wagerates paid to employees in the unit at its Montgomery plant.This includes the dutyto furnish the Union with payroll information and other pertinent data existing atthe Centralia plant, which the Respondent has proposed to adopt as a basis for,establishing wage rates in the unit represented by the Union at Montgomery. I find,therefore, that the Respondent refused to bargain within the meaning of Section8 (a) (5) by denying such information to the Union.At its final meeting with representatives of the Union on April 17, 1962, and againby letter of April 19, 1962, the Respondent refused to negotiate concerning anywage increase for employees at its Montgomery plant.Nevertheless, without nego-tiatingwith the Union, the Respondent on July 17, 1962, posted a notice to em-ployees in the plant, as follows:NOTICE TO EMPLOYEESThe Centralia plant management of this company has notified the manage-ment of the Montgomery plant that the Centralia plant is increasing its em-ployees' wages 3% effective July 9, 1962.As it is the policy of the management of the Montgomery plant to pay thesame wage scale here as that which is paid at Centralia, there will be a 3% wageincrease here effective July 9, 1962.The first pay checks which will include this increase will be issued on July 27,1962.JULY 17, 1962.-----------------------------(Vice President)I find, therefore, that the conduct of Respondent in unilaterally granting a wageincrease effective July 9, 1962, without consulting the Union, as exclusive bargain-ing representative of its employees in the appropriate unit, constitutes a refusal tobargain within themeaningof Section 8 (a) (5) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connec-tion with the operations described in section I, above, has an intimate and substan-tial relation to trade, traffic, and commerce between the several States, and tendsto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.VI.THE REMEDYHaving found that the Respondent since on or about October 27, 1961, has refusedto bargain collectively with United Bakery & Confectionery Workers Local 441-B,as the representative of its employees, subject to the provisions of Section 9(a) of theAct, thereby engaging in unfair labor practices within the meaning of Section8(a) (5) of the Act and interfering with, restraining, and coercing such employees inthe exercise of the rights guaranteed in Section 7 of the Act, it will be recommendedthat Respondent cease and desist therefrom, and take certain affirmative action de-signed to effectuate the policies of the Act. It will be recommended that the 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent upon request, bargain collectively, as defined in Section 8(d) of the Act,with the Union as the certified exclusive bargaining representative of its employeesin the unit herein found to be appropriate at its Montgomery, Alabama, plant, andif an understanding is reached, embody such understanding in a signed agreement.Itwill be further recommended that Respondent furnish and make accessible to theUnion all pertinent payroll data and other records which it has proposed to use asa basis for establishing wage rates and other terms and conditions of employment atitsMontgomery plant.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Hollywood Brands, Inc., is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.United Bakery & Confectionery Workers Local 441-B is a subdivision of Retail,Wholesale and Department Store Union, AFL-CIO, and is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production, maintenance, shipping, and cleaning employees of the Respond-ent at its candy manufacturing plant in Montgomery, Alabama, excluding officeemployees, executives, watchmen and guards, truckdrivers, salesmen, foremen, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.On October 27, 1961, and at all times thereafter material to this case, Retail,Wholesale and Department Store Union, AFL-CIO, including its agency subdivision,United Bakery & Confectionery Workers Local 441-B was and now is the certifiedexclusive bargaining representative of Respondent's employees in aforesaid appro-priate unit at its Montgomery, Alabama, plant.5.By refusing at all times since October 27, 1961, to bargain with the Union asexclusive representative of its employees in the appropriate unit at Montgomery,Alabama, unilaterally granting an increase in wages to such employees effectiveJuly 9, 1962, and refusing to permit inspection of pertinent payroll records atCentralia, Illinois, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire recordin the case,I issuethe following:RECOMMENDED ORDERHollywood Brands, Inc., its agents, supervisors, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail, Wholesale and Department StoreUnion, AFL-CIO, and/or its agency subdivision, United Bakery & ConfectioneryWorkers Local 441-B, as the certified exclusive bargaining representative of allemployees in the unit herein found to be appropriate at its Montgomery, Alabama,plant.(b) In any manner interfering with, restraining, or coercing its employees andtheir exclusive representative in the exercise of the rights guaranteed in Section 7of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct.(a)Upon request, bargain collectively in good faith with aforesaid labor organi-zation as the exclusive representative of all its employees in the unit herein found tobe appropriate at its Montgomery, Alabama, plant, and when an understanding isreached embody such understanding in a signed agreement.(b) Furnish and make available for inspection by the Union all pertinent payrolldata and other records proposed by Respondent as the basis of establishing wagerates, job classifications, or other terms and conditions at its Montgomery, Alabama,plant, including all such records maintained at its plant in Centralia, Illinois.(c) Post at its plant in Montgomery, Alabama, copies of the attached noticemarked "Appendix." 5Copies of said notice, to be furnished by the Regional6If this RecommendedOrder be adopted by the Board,the words"A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. If the Board's Order be enforced by a decree of a United States Court ofAppeals, the notice will be further amended by substitution of the words "A Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "A Decision and Order." WESTINGHOUSE ELECTRIC CORPORATION317Director for the Fifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify in writing the Regional Director for the Fifteenth Region, NewOrleans, Louisiana, within 20 days from receipt thereof, what steps the Respondenthas taken to comply with this Recommended Order.6a If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Fifteenth Region, in writing, within 10 daysfromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL, upon request,bargain ingood faith with United Bakery & Con-fectioneryWorkers Local 441-B, as the exclusivebargainingrepresentative ofall our employees in the unit herein found to be appropriate for the purposes ofcollective bargaining with respect to wages, hours, and other terms and condi-tions of employment, and if an understanding is reached embody such under-standingin a signed agreement.The appropriate unit is:All production,maintenance,shipping and cleaning employees at ourMontgomery, Alabama, candy manufacturing plant, excluding office em-ployees, executives, watchmen, guards, truckdrivers, salesmen, foremen,and supervisors as defined in the Act.WE WILL, without prejudice to existing wage rates, furnish for inspection bythe above-named Union all pertinent payroll data and other records used byus as a basis for establishing rates of pay and job classifications at our Mont-gomery, Alabama, plant, including such records and data now maintained atour plant in Centralia, Illinois.HOLLYWOOD BRANDS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, 70113,Telephone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.Westinghouse Electric CorporationandWestinghouse SalariedEmployees Association at South Philadelphia,affiliated withFederation ofWestinghouse Independent Salaried Unions.Case No. 5-ISM--64.April 25, 1963SUPPLEMENTAL DECISION AND ORDEROn June 29, 1950, the Board certified the Federation of Westing-house Independent Salaried Unions as the bargaining representativeof a unit of professional employees at the South Philadelphia works142 NLRB No. 32.